DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Green et al. (US Pat. 8,803,844).
Considering Claims 1, 3, 4, and 17:  Green et al. teaches a molded article comprising a polymer matrix and 10 to 30 weight percent of a conductive additive that is preferably carbon black or graphite powder (2:30-3:4).  The molded article has a cavity (15) that would be capable of functioning as an anchor point being configured to attach the climbing hold on a climbing wall and to transmit a capacitive contact to a capacitive detection assembly (Fig. 1).  The molded article of Green et al. is therefore capable of functioning as a climbing hold, as it has the same structural features as the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 1-3, 5, 6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 2007/0119188) in view of Cain (US Pat. 3,966,668).
Considering Claims 1, 3, and 17:  Collins teaches a climbing hold comprising a polyurethane/polymer matrix (¶0019) and an anchor point being configured to attach the climbing hold onto a climbing wall (¶0037).
	Collins does not teach that the polyurethane comprises carbon powder.  However, Cain teaches adding 5 to 40 weight percent of a high structure carbon black based on the amount of polyurethane to a polyurethane molding composition (1:54-58).  Collins and Cain are analogous art as they are concerned with the same field of endeavor, namely molded polyurethane articles.  It would have been obvious to a person having ordinary skill in the art to have added the carbon black of Cain to the molded article of Collins, and the motivation to do so would have been, as Cain suggest, to improve the tensile strength, modulus, tear strength and rebound (1:38-42).
	Collins does not teach that the attach point is configured to transmit a capacitive contact to a capacitive detection assembly.  However, Collins teaches the same structure as the instant claims, and the ability to transmit a capacitive contact would be inherent to the anchor point.
Considering Claims 2 and 18:  Collins teaches the climbing hold as having two sections made from polymeric matrices, a hold body and a surface conforming member (¶0019).
Considering Claim 5:  Collins teaches adding sand/silica to the polyurethane matrix (¶0034).
Considering Claims 6 and 19:  Collins is silent towards the amount of silica in the composition.  However, the amount of silica would affect the cost of the hold, and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of silica through routine experimentation, and the motivation to do so would have been to reduce the cost of the hold.

Claims 7, 9, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cain (US Pat. 3,966,668) in view of Collins (US 2007/0119188).
Considering Claims 7, 15, and 20:  Cain teaches a process comprising preparing a polymeric resin; incorporating a carbon black to the polymeric resin (4:15-45) in an amount of 5 to 40 weight percent of a high structure carbon black based on the amount of polyurethane to a polyurethane molding composition (1:54-58); milling/agitating the mixture (4:15-45); applying a vacuum to the mixture (4:15-45); adding a catalyst to the mixture (Example 1), and molding the mixture into a shape (Example 1).  
	Cain does not teach the composition as being a climbing hold.  However, Collins teaches a climbing hold comprising a polyurethane/polymer matrix (¶0019) and an anchor point being configured to attach the climbing hold onto a climbing wall (¶0037).  Collins and Cain are analogous art as they are concerned with the same field of endeavor, namely molded polyurethane articles.  It would have been obvious to a person having ordinary skill in the art to have formed a climbing hold in the process of Cain, as in Collins, and the motivation to do so would have been, as Collins suggests, it is a conventional application for polyurethane moldings.
Considering Claim 9:  Cain does not teach a second polymeric resin molded in the process.  However, Collins teaches molding a second piece and curing it to attach it the first molded part (¶0019).  It would have been obvious to a person having ordinary skill in the art to have molded the second resin in the process of Cain and the motivation to do so would have been, as Collins suggests, to provide a climbing hold with good conformation to the climbing surface (¶0019).
Considering Claim 11:  Cain teaches adding a 2-hydroxymethyl-2-methyl-1,3-propane diol which would function as a dispersing agent (Example 3).  
Considering Claim 12:  Cain does not teach the composition as having silica.  However, Collins teaches adding sand/silica to the polyurethane matrix (¶0034).  It would have been obvious to a person having ordinary skill in the art to add the silica of Collins to the mixture of Cain, and the motivation to do so would have been, as Collins suggests, to provide a graspable surface to the climbing hold (¶0034).
Considering Claim 13:  Cain is silent towards the agitating speed.  However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to a person having ordinary skill in the art to have found the suitable agitation speed through routine experimentation, and the motivation to do so would have been to achieve suitable mixing between the carbon black and the polyurethane.
Considering Claim 14:  Cain teaches adding a polyester to the polymer matrix (Example 3).

Allowable Subject Matter
Claims 8, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering Claims 8 and 10:  The closest prior art of record does not teach or suggest the claimed process resulting in the two polymeric matrices in the claimed configuration.  The closest prior art of record is Cain (US Pat. 3,966,668), discussed above.  Cain does not teach the additional steps to provide a marbled climbing hold, or a hold with the second polymeric resin inside a cavity formed with a back mold.  There is no suggestion in the prior art of record to include the different polymeric resins in the claimed configuration, and it would not have been obvious to a person having ordinary skill in the art to have performed the additional steps to arrive at the claimed configuration.
Considering Claim 16:  The prior art of record does not teach or suggest a climbing wall having the claimed climbing holds and a capacitive detection assembly connected to each hold and configured to detect the contact of a climber on each hold.  The closest prior art of record is Collins (US 2007/019188) in view of Cain (US Pat. 3,966,668).  Neither Collins nor Cain recognize the utility of the holds in combination with a capacitive detection assembly, and thus it would not have been obvious to have used the holds in combination with a capacitive detection assembly without impermissible hindsight.

Response to Arguments
Applicant's arguments filed May 20, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the molded article of Green et al. would not be considered to be a climbing hold is not persuasive.  Green et al. teaches a molded article comprising the claimed components, and having the same claimed structural feature.  Namely, the molded article has a cavity (15) that would be capable of functioning as an anchor point being configured to attach the climbing hold on a climbing wall and to transmit a capacitive contact to a capacitive detection assembly (Fig. 1).  The molded article of Green et al. is therefore capable of functioning as a climbing hold, as it has the same structural features as the instant claim.

C)  The applicant’s argument that the climbing holds would not benefit from the improvement in properties disclosed in Cain is not persuasive.  Collins teaches tear-resistance (¶0035) and tensile strength (¶0011) as being important properties in climbing holds.  These are properties taught in Cain to be improved by the addition of high structure carbon black (1:38-42).  Cain teaches the carbon black as being an inexpensive component of the mixture (1:48-50), and thus its inclusion would also reduce the cost of the molded article.  As Cain teaches the improvement of properties taught by Collins to be important in climbing holds, while also reducing the cost, a person having ordinary skill in the art would have found it obvious to add the high structure carbon black of Cain to the climbing hold of Collins.
D)  In response to applicant's argument that the carbon black can replace metal particles as the conductive material in a climbing hold, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767